Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 05/20/2022 is acknowledged.
Drawing objections in the Office action of 03/04/2022 are withdrawn.
Specification objections in the Office action of 03/04/2022 are withdrawn.
Claim rejections under 35 U.S.C. § 112 in the Office action of 03/04/2022 are withdrawn.
 
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. Amended independent claim 1 and the new independent claim 21 are considered as given below. 

Specification
The disclosure is objected to because the specification is silent about claim 1 limitation “a U-shaped opening extending inwardly from a side of the bearing location”.  
Appropriate correction is required.



Claim Objections
Claim 1 is objected to because the specification is silent about limitation “a U-shaped opening extending inwardly from a side of the bearing location”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a U-shaped opening extending inwardly from a side of the bearing location” in line three of last paragraph. The limitation is unclear for two reasons; (a) the inward direction is not clearly defined, and (b) orientation of the side of the bearing location is not clearly defined.  Appropriate correction is required. 
Claim(s) that depend(s) from the rejected independent claim(s), that is, claims 2-9, 11-17, and 19-20, is/are rejected. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 12-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 5,794,480; Schonsteiner) in view of D2 (US 9,541,156; Blumenthal et al 
As to claim 1, D1 discloses a positioning unit for a locking system, a door positioner, or a sliding door drive in a motor vehicle (Figures 1-4), the positioning unit comprising: 
a housing (includes 8 and 10) formed of plastic (lacks disclosure), 
a drive (1, 6) arranged in the housing, wherein the drive is a worm drive (2, 3), 
a control element (3) which can be acted upon by the drive (1), and 
a bearing location (4) for the drive which is formed at least partly of plastic (Col.2, L50-51), wherein the bearing location (4) is configured as a separate component relative to the drive (6) (Figures 1-2, and 4),
wherein the bearing location (4) is inserted into an accommodation (portion of housing that receives bearing location 4) in the housing (10),
wherein the bearing location defines a U-shaped opening extending inwardly from a side of the bearing location that engages the housing (bearing location has a U-shaped opening, in cross-sectional view, that receives 6; Figures 1-2, and 4), wherein at least part (6) of the drive can be inserted into the U-shaped opening of the bearing location (Figures 1-2, and 4), and wherein a force acting perpendicular to an axis of the drive holds the at least part of the drive in the U-shaped opening (during operation, a force perpendicular to the axis 9 acts on the shaft 6, which is maintained in position by the U-shaped opening of the bearing location 4; Figures 1-2, and 4; Prior art is presumed to be operable, MPEP 2121).
D1 is silent about the material of the housing. D2 teaches an actuator unit for vehicle door locks with housing (8a, 8b) made of plastics (Col.6, L1-4) for ease of manufacturing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the housing of D1 made of plastic as taught by D2 since the claimed invention is merely a combination of known elements (such as having plastic housing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secured locking.      

As to claim 3, D1 discloses the positioning unit according to claim 1, wherein the bearing location (4) accommodates an output shaft (6) of the drive (1) at least in part (Figures 1-2.)  

As to claim 4, D1 discloses the positioning unit according to claim 1, wherein the bearing location (4) accommodates a worm (2) of the worm drive (Figures 1-2.)  

As to claim 5, D1 discloses the positioning unit according to claim 1, wherein the bearing location (4) forms an axial stop (5) for the part of the drive (Figure 2.)  

As to claim 6, D1 discloses the positioning unit according to claim 1, wherein the part (6) of the drive (1) can be guided by the bearing location (4) at least in two opposite directions (surfaces of 5 that contact at the top and bottom of 6; Figure 2.)  

As to claim 7, D1 discloses the positioning unit according to claim 1, wherein 2the bearing location (4) can be form-fittingly connected to the housing (10) (Figure 1.)  

As to claim 8, D1 discloses the positioning unit according to claim 1, wherein the housing (10) has guides (8) for inserting the bearing location (4) into the accommodation in the housing (Figure 1.)  

As to claim 9, D1 discloses the positioning unit according to claim 1, wherein the bearing location (4) can be fixed by the housing (Figure 1.)   

As to claim 12, D1 discloses the positioning unit according to claim 6, wherein the part (6) of the drive (1) can be guided by the bearing location at least in three opposite directions (surfaces of 5 that contact at the top, center, and bottom of 6; Figure 2.)    

As to claim 13, D1 discloses the positioning unit according to claim 8, wherein the guides are configured to enable only a single insertion direction for the bearing location into the housing (Figure 2.)  

As to claim 15, D1 discloses the positioning unit according to claim 1, wherein when the at least 3part (6) of the drive (1) is inserted into the bearing location (4), the at least part of the drive is fixed in a position in which the at least part of the drive is orientated at a right angle relative to the bearing location (Figure 2.)  

As to claim 16, D1 discloses the positioning unit according to claim 1, wherein the housing (10) has an accommodation portion for the bearing location (4) that is integrally formed on the housing Figure 1.)  

As to claim 17, D1 discloses the positioning unit according to claim 1, wherein the bearing location (4) has an undercut that engages the accommodation portion of the housing (the area where 8 attached to 10 has an undercut; Figure 1.)  

As to claim 19, D1 discloses the positioning unit according to claim 1, wherein the housing (10) has an undercut that forms a bearing seat for the bearing location (undercut between 8 and 10; Figure 1.)  

As to claim 20, D1 discloses the positioning unit according to claim 1, wherein the housing (10) has an opening and the bearing location is configured to sealingly close the opening (the space between 4 and 3; Figure 1.)

Claim(s) 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 5,794,480; Schonsteiner) and D2 (US 9,541,156; Blumenthal et al.) in view of D3 (US 5,988,614; Sturmon.) 
As to claim 2, D1 is silent about the type of plastic material of bearing location (4). D3 teaches a wear-resistance polyurethane busing for heavy vehicle (Col.3, L65-67, Col.4, L16, 45-47). The conventional metal-on-metal bushing is replaced with an additional polyurethane layer 78 bonded to the pin. During operation the polyurethane layer and the metal bushing 73 rub against each other to reduce wear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bearing location of D1 made of wear-resistance plastic material as taught by D3  since the claimed invention is merely a combination of known elements (such as having wear-resistance plastic material for bearing location), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secured latching.  

  As to claim 11, the combination teaches the positioning unit according to claim 2, wherein the bearing location is formed of polyurethane (Col.3, L65-67, Col.4, L16, 45-47 of D3.)  
Allowable Subject Matter
Claim 21 is allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675